DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 11/19/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KR 2019/0105254, filed on 08/27/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-9 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, which recites “the first robot that exceeds a third threshold level” is not clear as independent claim 1 recites “first threshold” only. It is not clear if the third threshold of claim 5 is same as the second threshold of claim 2 or not. Claim 5 is not dependent on claim 2. Claim 5 form different chain with claim 1 than claim 2. Orderly (sequential) recitation of first, second, third and fourth threshold level is needed.
Regarding claim 6 (and similarly claim 17), which recites “the charging robot that falls below a fourth threshold level” is not clear as independent claim 1 recites “first threshold” only. It is not clear if the fourth threshold of claim 6 is same as the second threshold of claim 2 or not. Claim 6 is not dependent on claim 2 and claim 5. Claim 6 form different chain with claim 1 than claim 2 and 5. Orderly (sequential) recitation of first, second, third and fourth threshold level is needed.
Dependent claim(s) 7-9 is/are also rejected because they do not resolve their parent (claim 6’s) deficiencies. 
Dependent claim(s) 18-20 is/are also rejected because they do not resolve their parent (claim 17’s) deficiencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0132719 (“Mizutani”). 
Regarding claim 16, Mizutani further discloses a robot (see fig 3, where 100B is power supplying vehicle. Power supplying vehicle is interpreted as robot), comprising: 
a communicator (see fig 4, where 180 is communicator. See also [0050], where “Communicator 180 is an interface for communication between vehicle ECU 150 and server 300 external to the vehicle or another vehicle.”); and 
a processor electrically coupled to the communicator (see fig 4, 170 is navigation device. see also [0051]) and configured to: 
receive, via the communicator, a first message from another robot, the first message indicating that a battery of the other robot needs to be charged (see fig 6, where power supplying vehicle is receiving message/inquiry related to power receiving request (S20) from power receiving vehicle via server. Power receiving vehicle is interpreted as another robot and inquiry is interpreted as first message. See also [0068], where “Turning back to FIG. 6, in order to request to receive power from another vehicle, the power-receiving requesting vehicle transmits power-receiving request information to server 300 (step S20). The power-receiving request information includes information such as a vehicle ID for specifying the power-receiving requesting vehicle, a current location Pc of the power-receiving requesting vehicle, and a power amount (hereinafter, also referred to as "requested power-receiving amount") Ereq requested to be received from another vehicle.”; see also [0069], where “FIG. 8 is a flowchart showing an exemplary detailed procedure of the process (step S20 of FIG. 6) in which the power-receiving requesting vehicle transmits the power-receiving request information to server 300.”; see also [0074-76]); 
transmit, via the communicator, a response message including a battery level and a position of the robot to the other robot in response to the first message (see fig 6, where power supplying vehicle is responding in response to the inquiry (S15) to server then server is notifying the power receiving vehicle. See also [0076], where “The candidate power-supplying vehicle having received this inquiry makes a response to server 300 as to whether to approve the matching (step S15).”; see also [0077], where “Then, server 300 notifies, to the matched vehicles, the respective pieces of information of the matched vehicles and the gathering location.”; see also fig 15, where candidate power supplying vehicle is identified. See also [0082], where “For example, server 300 sets, as the candidate power-supplying vehicle, a power-supplying permitted vehicle whose distance from the candidate power-receiving vehicle is less than a threshold value Lth and whose possible power-supplying amount Eout is the closest to requested power-receiving amount Ereq of the candidate power-receiving vehicle.”; Eout is interpreted as battery level of power supplying vehicle); and 
receive, via the communicator, a second message from the other robot in response to the response message, the second message requesting the robot to move to a target position to charge the other robot (see [0059], where “Power is consumed to move both the vehicles to the gathering location.”; see also [0091], where “the candidate power-supplying vehicle to move to the candidate gathering location (step S122).”; target position is interpreted as gathering location).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and further in view of US 2020/0238848 (“Vliet”). 
Regarding claim 1, Orita discloses a method for charging (see fig 11, where a flowchart shows the battery charging system), the method comprising: 
monitoring a battery level of a first robot which is configured to provide a service (see fig 1, where robot RA, RB and RC and B1, B2 and B3 are battery charge area. See also [0031], where “As shown in FIG. 1, the robot control system A includes a plurality of robots RA, RB and RC which are capable of moving. Note that when an unspecified robot or robots are generally referred to, the robot(s) will be designated simply by "R". Each robot R is configured to carry out a task (or a series of tasks) in accordance with a task executive plan (task schedule)”; RA/RB/RC corresponds to first robot. See also fig. 3, where battery level determination device, 330. See also [0124], where “The battery level determination unit 333 determines a battery level of the battery 70 of each robot R, namely to which level the status of the battery belongs among a predetermined plurality of battery levels (mode 1 to mode 4).”; See also [0103], where “The battery level determination device 330 includes a battery charge determination unit 331, a battery charge area selection unit 332 and a battery level determination unit 333.”; see also fig 11); 
determining a charging robot for charging the first robot from a plurality of second robots in response to a battery level of the first robot that falls below a first threshold level (Per submitted specification charging robot is a robot/device that charge other robots, see [0080-81] of PGPUB of submitted specification. Secondary robot is interpreted as a charging device. The claim limitation is interpreted as a charging device/platform is determined out of many available devices/platforms for charging the robot if battery level falls below threshold level. see Orita fig 11, S2 and S3. See also [0207], where “the battery charge determination unit 331 acquires the data indicating the remaining amount of charge in the battery (remaining battery charge data) from the battery information contained in the status information. The battery charge determination unit 331 then compares the acquired remaining battery charge data with the first threshold (step S2).”;  see also [0209], where “Meanwhile, if the remaining amount of charge in the battery is smaller than the first threshold (step S2; No), the battery charge determination unit 331 inputs the status information from the input/output device 100 to the battery charge area selection unit 332.”; see also [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”), the charging robot determined based on at least one of distances between the first robot and the plurality of second robots or battery levels of the plurality of second robots (see [0072], where “The positional relationship which the map information database 210 can provide includes: for example, a distance from the robot R to a battery charge area”; see also [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”); and 
transmitting an instruction to the determined (see [0115], where “then sets the selected battery charge area as a target traveling area of the robot R.”; instruction is set to travel the robot to charging space. see also [0117]).
Orita does not disclose the following limitation:
transmitting an instruction to the determined charging robot to cause the determined charging robot to move to a target position.
However, Vliet discloses a robot charging method wherein transmitting an instruction to the determined charging robot to cause the determined charging robot to move to a target position (see [0040], where “In operation, when the onboard batteries of the mobile robot(s) 100 become depleted, the mobile battery units 300 can be transported by a mobile robot 100 to the primary work area of the depleted mobile robot(s) 100. While in the primary work area of the mobile robot(s) 100, the mobile battery units 300 and the mobile robot(s) 100 can electrically connect to each other, and then electrical energy to recharge the onboard batteries of the mobile robot(s) 100 can be transferred from the mobile battery units 300 to the mobile robot(s) 100.”; see also [0050], where “In other words, a working mobile robot 100 can stop working when its battery becomes depleted and then a battery interchange mobile robot can travel to the location of the awaiting depleted mobile robot 100.”).
Because both Orita and Vliet are in the same field of endeavor of robot charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Vliet by including the above feature, transmitting an instruction to the determined charging robot to cause the determined charging robot to move to a target position, for increasing the efficiency and utilization of the service robot by eliminating the travel time to the charging station. 
Regarding claim 2, Orita further discloses a method, wherein the determining the charging robot comprises: 
selecting robots from the plurality of second robots (see [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”); 
determining one of the selected robots that is closest to a current position of the first robot as the charging robot (see [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”). 
Orita does not disclose the following limitations:
each of the selected robots having a battery level that is higher than a second threshold level; and 
wherein the target position is the current position of the first robot.
However, Vliet further discloses a method wherein each of the selected robots having a battery level that is higher than a second threshold level (per submitted specification second threshold level is a minimum battery level of charging robot to charge the service robot, see at least [0110] of PGPUB of submitted specification. see Vliet [0039], where “The energy capacity of the onboard batteries of the mobile battery units 300 is at least sufficiently large enough to recharge the onboard batteries of one or more of the mobile robots 100.”); and 
the target position is the current position of the first robot (see fig 5, where 300 is the mobile charging unit and 100 is the mobile robots. 100 corresponds to first robot. see also [0040], where “In operation, when the onboard batteries of the mobile robot(s) 100 become depleted, the mobile battery units 300 can be transported by a mobile robot 100 to the primary work area of the depleted mobile robot(s) 100. While in the primary work area of the mobile robot(s) 100, the mobile battery units 300 and the mobile robot(s) 100 can electrically connect to each other, and then electrical energy to recharge the onboard batteries of the mobile robot(s) 100 can be transferred from the mobile battery units 300 to the mobile robot(s) 100.”; see also [0050], where “In other words, a working mobile robot 100 can stop working when its battery becomes depleted and then a battery interchange mobile robot can travel to the location of the awaiting depleted mobile robot 100.”; see also [0047], where “the mobile robots 100 and/or autonomous mobile battery charging units 400 can be in wireless communication with the fleet manager system such that the fleet manager system can detect the locations of the mobile robots 100 and autonomous mobile battery charging units 400, and send control commands to the mobile robots 100 and autonomous mobile battery charging units 400 (or to a mobile battery unit 300 being transported by a mobile robot 100) to cause them move when and where as necessary to execute the recharging processes described herein.”). 
Because both Orita and Vliet are in the same field of endeavor of robot charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Vliet by including the above feature, wherein each of the selected robots having a battery level that is higher than a second threshold level; and the target position is the current position of the first robot, for increasing the efficiency and utilization of the service robot by eliminating the travel time to the charging station. 
Regarding claim 3, Orita does not disclose the following limitations:
determining the second threshold level based on an energy required by the first robot to finish the service.
However, Vliet further discloses a method, comprising: determining the second threshold level based on an energy required by the first robot to finish the service (see [0037], where “The energy capacity of the onboard batteries of the mobile battery units 300 is at least sufficiently large enough to recharge the onboard batteries of one or more of the mobile robots 100. In the depicted example, four mobile robots 100 are concurrently being recharged from a single mobile battery unit 300. In some embodiments, one, two, three, four, five, six, seven, eight, nine, ten, or more than ten mobile robots 100 can be concurrently recharged from a single mobile battery unit 300. In some embodiments, the mobile robots 100 can autonomously dock with the mobile battery unit 300 to receive recharging. After a mobile robot 100 has been sufficiently recharged, then the mobile robot 100 can autonomously separate from the mobile battery unit 300 and resume working.”; see also [0049]. the mobile charging unit is fully recharging multiple mobile service robot, so that the service robot can keep providing service without any interruption).
Because both Orita and Vliet are in the same field of endeavor of robot charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Vliet by including the above feature, determining the second threshold level based on an energy required by the first robot to finish the service, for increasing the efficiency and utilization of the service robot by eliminating the travel time to the charging station. 
Regarding claim 4, Orita further discloses a method, wherein the determining the charging robot comprises: 
selecting robots from the plurality of second robots (see [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”); 
determining one of the selected robots that is closest to an expected position of the first robot as the charging robot (see [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”). 
Orita does not disclose the following limitations:
each of the selected robots having a battery level that is higher than a second threshold level; and 
wherein the target position is the expected position of the first robot.
However, Vliet further discloses a method, wherein the determining the charging robot comprises: 
each of the selected robots having a battery level that is higher than a second threshold level (per submitted specification second threshold level is a minimum battery level of charging robot to charge the service robot, see at least [0110] of PGPUB of submitted specification. see Vliet [0039], where “The energy capacity of the onboard batteries of the mobile battery units 300 is at least sufficiently large enough to recharge the onboard batteries of one or more of the mobile robots 100.”); and 
wherein the target position is the expected position of the first robot (see [0047], where “the mobile robots 100 and/or autonomous mobile battery charging units 400 can be in wireless communication with the fleet manager system such that the fleet manager system can detect the locations of the mobile robots 100 and autonomous mobile battery charging units 400, and send control commands to the mobile robots 100 and autonomous mobile battery charging units 400 (or to a mobile battery unit 300 being transported by a mobile robot 100) to cause them move when and where as necessary to execute the recharging processes described herein.”; see [0036]).
Because both Orita and Vliet are in the same field of endeavor of robot charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Vliet by including the above feature, each of the selected robots having a battery level that is higher than a second threshold level; and wherein the target position is the expected position of the first robot, for increasing the efficiency and utilization of the service robot by eliminating the travel time to the charging station. 
Regarding claim 6, as best understood in view of indefiniteness rejection explained above, Orita further discloses a method, comprising: 
monitoring a battery level of the (see fig 3, where battery level determination device, 330. See also [0124], where “The battery level determination unit 333 determines a battery level of the battery 70 of each robot R, namely to which level the status of the battery belongs among a predetermined plurality of battery levels (mode 1 to mode 4).”; See also [0103], where “The battery level determination device 330 includes a battery charge determination unit 331, a battery charge area selection unit 332 and a battery level determination unit 333.”; see also fig 11); 
determining a charging station to which the (see [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”); and 
transmitting a second instruction to the (see also [0115], where “then sets the selected battery charge area as a target traveling area of the robot R.”; instruction is set to travel the robot to charging space/station).
Orita discloses a method wherein battery level of a robot monitored, a charging station is determined for charging the robot if the battery level fall below a threshold level and target travelling station for charging is also set to travel (see citation above). The robot disclosed by Orita is providing service instead of providing charge to other robots. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to monitor battery level of a charging robot, then determine a charging station for charging the charging robot if the battery level fall below a threshold level and set the target travelling station for charging by applying the same method of service robot for providing continuous charge to the service robot without any interruption. 
Orita in view of Vliet does not disclose the following limitation:
stopping charging the first robot by the charging robot in response to the battery level of the charging robot that falls below a fourth threshold level. 
However, Vliet further discloses stopping charging the first robot by the charging robot in response to the battery level of the charging robot that falls below a fourth threshold level (per submitted specification, fourth threshold level is a minimum battery level required for the charging robot to return to the charging station, see [0111] of PGPUB of submitted specification. For the examination purposes the claim limitation is interpreted as the charging device/robot will stop charging the other device/robot (that need to be charged) when the battery level of the charging device/robot is below a threshold level in order to keep the charging device working condition. see Vliet [0039], where “The energy capacity of the onboard batteries of the mobile battery units 300 is at least sufficiently large enough to recharge the onboard batteries of one or more of the mobile robots 100.”; In order to provide charges to other robot the mobile battery units has sufficient amount of battery. If charge/battery level is below certain percentage then powering up the service robot will not be possible. Also, the mobile unit is providing charge to service robot to a predetermined battery level so that the service robot can finish the assigned task.). 
Because Orita and Vliet are in the same field of endeavor of robot/device charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Vliet by including the above feature, stopping charging the first robot by the charging robot in response to the battery level of the charging robot that falls below a fourth threshold level, for maintaining the charging device operable so that it can return to station without additional steps (e.g. another device to provide charge or carry the device to the charging station). 
Regarding claim 7, Orita further discloses a method, wherein the charging station is determined from among a plurality of charging stations based on at least one of distances between the charging robot and the plurality of charging stations, a number of available spaces at each charging station, or an occupancy ratio of each charging station (see [0072], where “The positional relationship which the map information database 210 can provide includes: for example, a distance from the robot R to a battery charge area”; see also [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and in view of US 2020/0238848 (“Vliet”), as applied to claim 1 above, and further in view of US 2018/0229852 (“Boss”). 
Regarding claim 5, as best understood in view of indefiniteness rejection explained above, Orita further discloses a method, comprising: 
determining a charging station to which the (see [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”); and  
transmitting a second instruction to the  (see also [0115], where “then sets the selected battery charge area as a target traveling area of the robot R.”; instruction is set to travel the robot to charging space/station).
Orita discloses a method wherein battery level of a robot monitored, a charging station is determined for charging the robot if the battery level fall below a threshold level and target travelling station for charging is also set to travel (see citation above). The robot disclosed by Orita is providing service instead of providing charge to other robots. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to monitor battery level of a charging robot, then determine a charging station for charging the charging robot if the battery level fall below a threshold level and set the target travelling station for charging by applying the same method of service robot for providing continuous charge to the service robot without any interruption. 
Orita does not disclose the following limitations:
stopping charging the first robot by the charging robot in response to the battery level of the first robot that exceeds a third threshold level. 
However, Boss discloses a recharging method wherein stopping charging the first robot by the charging robot in response to the battery level of the first robot that exceeds a third threshold level (per submitted specification, third threshold level is a reference for determining that the service robot can finish the service which is being provided or the service robot can return to an initial position, see [0108] of PGPUB of submitted specification. see Boss [0022], where “UAV 100 has a limited amount of fuel left to carry out assigned tasks. The UAV 100 may query the server computer 54, for example through the refuel program 66, to determine a moving vehicle that can be used to replenish the fuel of the UAV 100. The replenishment may be completely refueling the UAV 100 or providing above a specific threshold of fuel which allows a specific percentage of the remaining tasks of the UAV 100 to be completed.”; first robot corresponds to UAV and charging robot corresponds to moving vehicle.). 
Because Orita, Vliet and Boss are in the same field of endeavor of robot/device charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Vliet to incorporate the teachings of Boss by including the above feature, stopping charging the first robot by the charging robot in response to the battery level of the first robot that exceeds a third threshold level, for returning the robot to home after completing the assigned task so that another robot does not need to take over the previously assigned task. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and in view of US 2020/0238848 (“Vliet”), as applied to claim 1 and 6 above, and further in view of US 2018/0046172 (“Tao”). 
Regarding claim 8, Orita in view of Vliet does not disclose the following limitation:
determining the fourth threshold level based on at least one of distances between the charging robot and a plurality of charging stations, a number of empty spaces at each charging station, or an occupancy ratio of each charging station.
However, Tao discloses a method, comprising: determining the fourth threshold level based on at least one of distances between the charging robot and a plurality of charging stations, a number of empty spaces at each charging station, or an occupancy ratio of each charging station (see [0292], where “the computer device can be configured to calculate a threshold battery power that is needed for a return trip to the home point, according to a distance from the mobile platform and the home point. An operation warning can be generated when remaining battery power is below or equal to the threshold battery power, or above the threshold battery power by a certain amount.”).
Because Orita, Vliet and Tao are in the same field of endeavor of robot/device charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Vliet to incorporate the teachings of Tao by including the above feature, determining the fourth threshold level based on at least one of distances between the charging robot and a plurality of charging stations, a number of empty spaces at each charging station, or an occupancy ratio of each charging station, for maintaining the charging device operable so that it can return to station without additional steps (e.g. another device to provide charge or carry the device to the charging station). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and in view of US 2020/0238848 (“Vliet”), as applied to claim 1 and 6 above, and further in view of US 2019/0132719 (“Mizutani”). 
Regarding claim 9, Orita in view of Vliet does not disclose the following limitations:
determining a second charging robot for charging at least one of the first robot or the charging robot from among the plurality of second robots when there is no charging station to send the charging robot to; and 
transmitting a third instruction to the determined second charging robot to cause the determined second charging robot to move to the first robot or the charging robot according to the third instruction.
However, Mizutani further disclose a method, comprising: 
determining a second charging robot for charging at least one of the first robot or the charging robot from among the plurality of second robots when there is no charging station to send the charging robot to (see fig 9, S150; see also [0088], where “When no candidate power-supplying vehicle has been set (NO in step S112), server 300 notifies the candidate power-receiving vehicle that the matching is not established (step S150).”); and 
transmitting a third instruction to the determined second charging robot to cause the determined second charging robot to move to the first robot or the charging robot according to the third instruction (see [0059], where “Power is consumed to move both the vehicles to the gathering location.”; see also [0091], where “the candidate power-supplying vehicle to move to the candidate gathering location (step S122).”).
Because Orita, Vliet and Mizutani are in the same field of endeavor of robot/device charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Vliet to incorporate the teachings of Mizutani by including the above feature, determining a second charging robot for charging at least one of the first robot or the charging robot from among the plurality of second robots when there is no charging station to send the charging robot to; and transmitting a third instruction to the determined second charging robot to cause the determined second charging robot to move to the first robot or the charging robot according to the third instruction, for maintaining the charging device operable so that it can return to station without additional steps. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and in view of US 2020/0238848 (“Vliet”), as applied to claim 1 above, and further in view of US 2021/0053221 (“Jagannath”). 
Regarding claim 10, Orita further discloses a method, comprising: 
data (see fig 1, where robot RA, RB and RC and B1, B2 and B3 are battery charge area. See also fig 11 and [0207-210], where based on the status (e.g. battery level) of the first robot a charging station (robot) is determined. Charging robot is determined based on the status of the second robots (e.g. distance).), 
wherein each of the status information includes a battery level and a position of a corresponding robot (see [0124], where “The battery level determination unit 333 determines a battery level of the battery 70 of each robot R, namely to which level the status of the battery belongs among a predetermined plurality of battery levels (mode 1 to mode 4).”; corresponding robot is interpreted as the service robot. see also [0072], where “The positional relationship which the map information database 210 can provide includes: for example, a distance from the robot R to a battery charge area”; see also [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”).
Orita in view of Vliet does not disclose the following limitation:
training an artificial neural network using status information of the robot as learning data.
However, Jagannath discloses a method wherein training an artificial neural network using status information of the robot as learning data (see [0035], where “The computation intensive part may include training and learning of the Artificial Neural Network (ANN).”; see also [0039], where “a variety of factors including battery level, robot efficiency, robot area of operation, robot already executing orders, or the like may be used to determine an AGV to which the order needs to be assigned.”).
Because Orita, Vliet and Jagannath are in the same field of endeavor of robot/device control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Vliet to incorporate the teachings of Jagannath by including the above feature, training an artificial neural network using status information of the robot as learning data, for reducing human involvement for charging a robot. 
Regarding claim 11, Orita further discloses a method, comprising: applying the status information of the first robot and the status information of the plurality of second robots to (see fig 1, where robot RA, RB and RC and B1, B2 and B3 are battery charge area. See also fig 11 and [0207-210], where based on the status (e.g. battery level) of the first robot a charging station (robot) is determined. Charging robot is determined based on the status of the second robots (e.g. distance).).
Orita in view of Vliet does not disclose the following limitation:
applying the status information to the artificial neural network to determine the charging robot.
However, Jagannath further discloses a method wherein applying the status information to the artificial neural network to determine the charging robot (see [0035], where “The computation intensive part may include training and learning of the Artificial Neural Network (ANN).”; see also [0039], where “a variety of factors including battery level, robot efficiency, robot area of operation, robot already executing orders, or the like may be used to determine an AGV to which the order needs to be assigned.”).
Because Orita, Vliet and Jagannath are in the same field of endeavor of robot/device control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Vliet to incorporate the teachings of Jagannath by including the above feature, applying the status information to the artificial neural network to determine the charging robot, for reducing human involvement for charging a robot. 

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and further in view of US 2019/0132719 (“Mizutani”). 
Regarding claim 12, Orita further discloses a robot (see fig 1, where RA/RB/RC are robots), comprising: 
a communicator (see fig 1, where robots are connected. see also fig 2, 60 is wireless communication unit. See also [0058], where “The wireless communication unit 60 is a communication device for transmitting and receiving data to and from the robot control apparatus 3.”); and
a processor electrically coupled to the communicator (see fig 2, control unit 40) and configured to: 
monitor a battery level of the robot (see fig 1, where robot RA, RB and RC and B1, B2 and B3 are battery charge area. See also [0031], where “As shown in FIG. 1, the robot control system A includes a plurality of robots RA, RB and RC which are capable of moving. Note that when an unspecified robot or robots are generally referred to, the robot(s) will be designated simply by "R". Each robot R is configured to carry out a task (or a series of tasks) in accordance with a task executive plan (task schedule)”; RA/RB/RC corresponds to the robot. See also fig. 3, where battery level determination device, 330. See also [0124], where “The battery level determination unit 333 determines a battery level of the battery 70 of each robot R, namely to which level the status of the battery belongs among a predetermined plurality of battery levels (mode 1 to mode 4).”; See also [0103], where “The battery level determination device 330 includes a battery charge determination unit 331, a battery charge area selection unit 332 and a battery level determination unit 333.”; see also fig 11); 
broadcast, via the communicator, a first message indicating that a battery needs to be charged in response to the battery level that falls below a first threshold level (see fig 11, S2 and S3. See also [0207], where “the battery charge determination unit 331 acquires the data indicating the remaining amount of charge in the battery (remaining battery charge data) from the battery information contained in the status information. The battery charge determination unit 331 then compares the acquired remaining battery charge data with the first threshold (step S2).”;  see also [0209], where “Meanwhile, if the remaining amount of charge in the battery is smaller than the first threshold (step S2; No), the battery charge determination unit 331 inputs the status information from the input/output device 100 to the battery charge area selection unit 332.”; see also [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”); 
determine a charging robot from among the one or more (Per submitted specification charging robot is a robot/device that charge other robots, see [0080-81] of PGPUB of submitted specification. Secondary robot is interpreted as a charging device. The claim limitation is interpreted as a charging device/platform is determined out of many available devices/platforms for charging the robot if battery level falls below threshold level. see Orita [0072], where “The positional relationship which the map information database 210 can provide includes: for example, a distance from the robot R to a battery charge area”; see also [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”); and 
transmit, via the communicator, a second message to the determined  (see [0115], where “then sets the selected battery charge area as a target traveling area of the robot R.”; instruction is set to travel the robot to charging space. see also [0117]).
Orita does not disclose the following limitations:
receive, via the communicator, at least one response message from one or more standby robots in response to the first message, each response message including a position and a battery level of a corresponding standby robot; 
determine a charging robot based on the battery level included in the at least one response message; and
transmit… message to the determined charging robot to cause the charging robot to move to a target position.
However, Mizutani discloses a power sharing vehicle comprising:
receive, via the communicator, at least one response message from one or more standby robots in response to the first message, each response message including a position and a battery level of a corresponding standby robot (see fig 6, where communication between power receiving vehicle and power supplying vehicle is shown. see also [0062], where “a power amount (hereinafter, also referred to as "possible power-supplying amount") Eout that can be supplied.”; see also fig 9, where process of power sharing between two vehicles are shown. candidate power supplying vehicle is interpreted as standby robot. see also fig 12, S15. See also [0066-67]);
determine a charging robot based on the battery level included in the at least one response message (see [0082], where “For example, server 300 sets, as the candidate power-supplying vehicle, a power-supplying permitted vehicle whose distance from the candidate power-receiving vehicle is less than a threshold value Lth and whose possible power-supplying amount Eout is the closest to requested power-receiving amount Ereq of the candidate power-receiving vehicle.”; see also [0084], where “A power difference between possible power-supplying amount Eout of power-supplying permitted vehicle B and requested power-receiving amount Ereq is "O",”; see also fig 9 and 10, where one power supplying vehicle is determined out of many candidate power supplying vehicles. Selected candidate vehicle is interpreted as charging robot.); and
transmit… message to the determined charging robot to cause the charging robot to move to a target position (see [0066], where “In the present embodiment, the power-supplying permitted vehicle employs a known method to calculate a required power amount that is required to move from current location Pf to a target location, and calculates, as possible power supplying amount Eout, a value obtained by subtracting the calculated required power amount from a power amount (remaining power amount) stored in power storage device 110. When the user has designated a destination, the "target location" used in calculating the required power amount is set at the destination, for example.”).
Because Orita and Mizutani are in the same field of endeavor of robot/vehicle charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Mizutani by including the above feature, receive, via the communicator, at least one response message from one or more standby robots in response to the first message, each response message including a position and a battery level of a corresponding standby robot; determine a charging robot based on the battery level included in the at least one response message; and transmit… message to the determined charging robot to cause the charging robot to move to a target position, for selecting the power supplying system (vehicle/robot) by confirming the availability of required power. 
Regarding claim 15, Orita does not disclose the following limitation:
wherein the first message includes the battery level and a position of the robot.
However, Mizutani further discloses a system, wherein the first message includes the battery level and a position of the robot (see fig 6, where communication between power receiving vehicle and power supplying vehicle is shown. see also [0062], where “a power amount (hereinafter, also referred to as "possible power-supplying amount") Eout that can be supplied.”; see also fig 9, where process of power sharing between two vehicles are shown. candidate power supplying vehicle is interpreted as standby robot. see also fig 9 and 10, where one power supplying vehicle is determined out of many candidate power supplying vehicles. Selected candidate vehicle is interpreted as charging robot. see also fig 12, S15. See also [0066-67]).
Because both Orita and Mizutani are in the same field of endeavor of robot/vehicle charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita to incorporate the teachings of Mizutani by including the above feature, wherein the first message includes the battery level and a position of the robot, for selecting the power supplying system (vehicle/robot) by confirming the availability of required power. 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109114 (“Orita”), and in view of US 2019/0132719 (“Mizutani”), as applied to claim 12 above, further in view of US 2020/0238848 (“Vliet”). 
Regarding claim 13, Orita further discloses a robot, wherein the processor is configured to: 
select robots from among the one or more standby robots in response to the at least one response message (see [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”; battery charging areas are interpreted as standby robots), 
determine one of the selected robots that is closest to a current position of the robot as the charging robot (see [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”). 
Orita in view of Mizutani does not disclose the following limitations:
each of the selected robots having a battery level that is higher than a second threshold level; and 
the target position is the current position of the robot.
However, Vliet further discloses a system wherein each of the selected robots having a battery level that is higher than a second threshold level (per submitted specification second threshold level is a minimum battery level of charging robot to charge the service robot, see at least [0110] of PGPUB of submitted specification. see Vliet [0039], where “The energy capacity of the onboard batteries of the mobile battery units 300 is at least sufficiently large enough to recharge the onboard batteries of one or more of the mobile robots 100.”); and 
the target position is the current position of the robot (see fig 5, where 300 is the mobile charging unit and 100 is the mobile robots. 100 corresponds to first robot. see also [0040], where “In operation, when the onboard batteries of the mobile robot(s) 100 become depleted, the mobile battery units 300 can be transported by a mobile robot 100 to the primary work area of the depleted mobile robot(s) 100. While in the primary work area of the mobile robot(s) 100, the mobile battery units 300 and the mobile robot(s) 100 can electrically connect to each other, and then electrical energy to recharge the onboard batteries of the mobile robot(s) 100 can be transferred from the mobile battery units 300 to the mobile robot(s) 100.”; see also [0050], where “In other words, a working mobile robot 100 can stop working when its battery becomes depleted and then a battery interchange mobile robot can travel to the location of the awaiting depleted mobile robot 100.”; see also [0047], where “the mobile robots 100 and/or autonomous mobile battery charging units 400 can be in wireless communication with the fleet manager system such that the fleet manager system can detect the locations of the mobile robots 100 and autonomous mobile battery charging units 400, and send control commands to the mobile robots 100 and autonomous mobile battery charging units 400 (or to a mobile battery unit 300 being transported by a mobile robot 100) to cause them move when and where as necessary to execute the recharging processes described herein.”). 
Because Orita, Mizutani and Vliet are in the same field of endeavor of robot/vehicle charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Mizutani to incorporate the teachings of Vliet by including the above feature, each of the selected robots having a battery level that is higher than a second threshold level; and the target position is the current position of the robot, for increasing the efficiency and utilization of the service robot by eliminating the travel time to the charging station. 
Regarding claim 14, Orita further discloses a robot, wherein the processor is configured to: 
select robots from among the one or more standby robots in response to the at least one response message (see [0210], where “The battery charge area selection unit 332 selects a battery charge area where the robot R charges the battery among a plurality of battery charge areas”; battery charging areas are interpreted as standby robots), 
determine one of the selected robots that is closest to an expected position of the robot as the charging robot (see [0115], where “The battery charge area selection unit 332 then refers to the map information database 210 based on the current position data, selects, among a plurality of battery charge areas (B1 to B3 of FIG. 1) to be set in advance within the task execution area, one battery charge area which is the closest battery charge area from the position specified by the current position data and which has not been occupied by the battery charge reservation”).  
Orita in view of Mizutani does not disclose the following limitations:
each of the selected robots having a battery level that is higher than a second threshold level; and 
wherein the target position is the expected position of the first robot.
However, Vliet further discloses a system, wherein each of the selected robots having a battery level that is higher than a second threshold level (per submitted specification second threshold level is a minimum battery level of charging robot to charge the service robot, see at least [0110] of PGPUB of submitted specification. see Vliet [0039], where “The energy capacity of the onboard batteries of the mobile battery units 300 is at least sufficiently large enough to recharge the onboard batteries of one or more of the mobile robots 100.”); and 
wherein the target position is the expected position of the first robot (see [0047], where “the mobile robots 100 and/or autonomous mobile battery charging units 400 can be in wireless communication with the fleet manager system such that the fleet manager system can detect the locations of the mobile robots 100 and autonomous mobile battery charging units 400, and send control commands to the mobile robots 100 and autonomous mobile battery charging units 400 (or to a mobile battery unit 300 being transported by a mobile robot 100) to cause them move when and where as necessary to execute the recharging processes described herein.”; see [0036]).
Because Orita, Mizutani and Vliet are in the same field of endeavor of robot/vehicle charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Orita in view of Mizutani to incorporate the teachings of Vliet by including the above feature, each of the selected robots having a battery level that is higher than a second threshold level; and wherein the target position is the expected position of the first robot, for increasing the efficiency and utilization of the service robot by eliminating the travel time to the charging station. 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0132719 (“Mizutani”), as applied to claim 16 above, in view of US 2008/0109114 (“Orita”), and further in view of US 2018/0046172 (“Tao”).  
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Mizutani further discloses a robot (see fig 3, where 100B is power supplying vehicle. Power supplying vehicle is interpreted as robot), wherein the processor is configured to: 
transmit, via the communicator, a stop message to the other robot, the stop message indicating moving of the robot to the determined charging station (see [0059], where “Power is consumed to move both the vehicles to the gathering location.”; see also [0091], where “the candidate power-supplying vehicle to move to the candidate gathering location (step S122).”; target position is interpreted as gathering location).
Mizutani does not disclose the following limitations:
monitor a battery level of the robot; and
determine a charging station to move to when the battery level of the robot falls below a fourth threshold level. 
However, Orita further discloses a robot wherein monitor a battery level of the robot (see fig. 3, where battery level determination device, 330. See also [0124], where “The battery level determination unit 333 determines a battery level of the battery 70 of each robot R, namely to which level the status of the battery belongs among a predetermined plurality of battery levels (mode 1 to mode 4).”; See also [0103], where “The battery level determination device 330 includes a battery charge determination unit 331, a battery charge area selection unit 332 and a battery level determination unit 333.”; see also fig 11).
Because both Mizutani and Orita are in the same field of endeavor of robot charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Orita by including the above feature, monitor a battery level of the robot, for avoiding interruption during operation by monitoring the battery level. 
Mizutani in view of Orita does not disclose the following limitation:
determine a charging station to move to when the battery level of the robot falls below a fourth threshold level. 
However, Tao discloses a method, comprising: determine a charging station to move to when the battery level of the robot falls below a fourth threshold level (see [0292], where “the computer device can be configured to calculate a threshold battery power that is needed for a return trip to the home point, according to a distance from the mobile platform and the home point. An operation warning can be generated when remaining battery power is below or equal to the threshold battery power, or above the threshold battery power by a certain amount.”).
Because Mizutani, Orita and Tao are in the same field of endeavor of robot/device charging system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Orita to incorporate the teachings of Tao by including the above feature, determine a charging station to move to when the battery level of the robot falls below a fourth threshold level, for maintaining the charging device operable so that it can return to station without additional steps (e.g. another device to provide charge or carry the device to the charging station). 
Regarding claim 18, Mizutani further discloses a robot, wherein the charging station is determined based on at least one of distances between the robot and charging stations, a number of empty spaces at each charging station, or an occupancy ratio of each charging station (see [0085], where “When the power differences are the same, higher priorities are provided in the order from a vehicle having a shorter distance from the candidate power receiving vehicle.”; see also [0058], [0083] and fig 10).
Regarding claim 19, Mizutani further discloses a robot, wherein the processor is configured to broadcast, via the communicator, a third message indicating that a battery of the robot needs to be charged when there is no charging station to move to (see fig 9, S150; see also [0088], where “When no candidate power-supplying vehicle has been set (NO in step S112), server 300 notifies the candidate power-receiving vehicle that the matching is not established (step S150).”).
Regarding claim 20, Mizutani further discloses a robot (see fig 3, where 100B is power supplying vehicle. Power supplying vehicle is interpreted as robot), wherein the processor is configured to: 
receive, via the communicator, a response message from at least one of one or more standby robots in response to the third message, the response message including a position and a battery level of a corresponding standby robot (see fig 6, where power supplying vehicle is responding in response to the inquiry (S15) to server then server is notifying the power receiving vehicle. Power supplying vehicle is interpreted as standby robot. See also [0076], where “The candidate power-supplying vehicle having received this inquiry makes a response to server 300 as to whether to approve the matching (step S15).”; see also [0077], where “Then, server 300 notifies, to the matched vehicles, the respective pieces of information of the matched vehicles and the gathering location.”; see also fig 15, where candidate power supplying vehicle is identified. See also [0082], where “For example, server 300 sets, as the candidate power-supplying vehicle, a power-supplying permitted vehicle whose distance from the candidate power-receiving vehicle is less than a threshold value Lth and whose possible power-supplying amount Eout is the closest to requested power-receiving amount Ereq of the candidate power-receiving vehicle.”; Eout is interpreted as battery level of power supplying vehicle); 
determine a charging robot from among the at least one of the one or more standby robots based on the position and the battery level included in the response message (see fig 9, S112-S128, where one power supplying vehicle is determined out of many candidate power supplying vehicle based on required power amount and distance to travel); and 
transmit, via the communicator, a fourth message to the determined charging robot to cause the charging robot to move to a second target position to charge the robot in response to the fourth message (see [0059], where “Power is consumed to move both the vehicles to the gathering location.”; see also [0091], where “the candidate power-supplying vehicle to move to the candidate gathering location (step S122).”; target position is interpreted as gathering location).
Examiner Note
Claim 1 was not rejected under 101 since per submitted specification transmitting an instruction is actually commanding the robot to move to a target position.
List of references not being used on the current rejection but relevant to current invention:
US 2019/0366831 (“Cafeo”) discloses an energy sharing method for vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664